Title: To George Washington from William Fleming, 10 December 1796
From: Fleming, William
To: Washington, George


                        
                            Dear sir, 
                            Summerville 10th Decr 1796.
                        
                        This will be handed you by my friend, mr William Claiborne junr who is at
                            present a judge of the superiour court in the state of Tennessee and who aspires to the
                            office of District judge of that state; where I spent several days, in a late tour through
                            the Western country. Mr Claiborne has much the respect and confidence of his fellow citizens
                            in that quarter; among whom he has been a very successful practitioner of the law for
                            several years: indeed his superior talents, great sobriety, and intense application to
                            business, distinguish him from the generality of young gentlemen of his age: and should he be
                            so fortunate as to succeed in his application, I am persuaded you will never have cause to
                            regret the appointment.
                        
                        I hope sir you will pardon the liberty I have taken on this occasion, and while
                            the pen is yet in my hand, and you are about to retire to the enjoyment of domestick
                            tranquility, permit me to express my entire approbation, and admiration, of the wisdom,
                            ability, and firmness with which you have discharged the arduous duties of the most
                            important office in the United States, at a time when party—prejudice, interested views, and
                            (perhaps) resentment of supposed injuries, combining, are ever active in misrepresentations
                            to the people, and in unremitting endeavours to thwart a wise and just administration of one
                            of the best governments in the universe. With the highest veneration for your publick and
                            virtues, and most fervent prayers for your present and future happiness, I have the honor to
                            be, dear sir, Your obedient servant
                        
                            Wm Fleming
                            
                        
                    